Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered October 23, 2007 in a proceeding pursuant to CPLR article 78. The order, inter alia, denied the request of petitioners for a default judgment against respondents.
Now, upon the stipulation dismissing the petition against respondent James E Higgins, S.J., as president of Canisius High School, signed by petitioners and the attorneys for respondents and filed in the Erie County Clerk’s Office on May 1, 2009,
It is hereby ordered that said appeal with respect to respondent James E Higgins, S.J., as president of Canisius High School, is unanimously dismissed upon stipulation and the appeal is otherwise dismissed without costs (see CPLR 5701 [b] [1]). Present—Hurlbutt, J.E, Smith, Centra, Pine and Gorski, JJ.